UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6004



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DAVE ANDRAE TAYLOR, a/k/a       Indian,    a/k/a
Nicholas, a/k/a Spike,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CR-99-145-2)


Submitted:   July 21, 2004                 Decided:   August 26, 2004


Before WIDENER, LUTTIG, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se.      Robert E. Trono, Brian
Ronald Hood, Assistant United States Attorneys, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Dave Andrae Taylor seeks to appeal the district court’s

order construing his motion filed under Fed. R. Civ. P. 60(b) as a

28 U.S.C. § 2255 (2000) motion and dismissing it as successive.

The order is not appealable unless a circuit justice or judge

issues a certificate of appealability.              28 U.S.C. § 2253(c)(1)

(2000).    See Reid v. Angelone, 369 F.3d 363, 369 (4th Cir. 2004)

(“[Section] 2253(c) requires that a habeas petitioner obtain a

[certificate of appealability] in order to appeal the denial of a

Rule 60(b) motion.”).         A certificate of appealability will not

issue     absent    “a   substantial     showing    of   the    denial   of     a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).         A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).           We have independently reviewed

the record and conclude that Taylor has not made the requisite

showing.    Accordingly, we deny a certificate of appealability and

dismiss the appeal.

            To     the   extent   that   Taylor’s   notice     of   appeal    and

appellate brief can be construed as a motion for authorization to

file a successive § 2255 motion, we deny such authorization.                  See

                                     - 2 -
United States v. Winestock, 340 F.3d 200, 208 (4th Cir.), cert.

denied, 124 S. Ct. 496 (2003).    We deny leave to proceed in forma

pauperis.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                          DISMISSED




                                 - 3 -